Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to Applicant’s reply filed on February 28, 2021.


Status of Claims
Amendment of claims 80-88, 101, 103-104, 111-112, cancellation of claims 89-90, 94-95 and addition of claims 114-116 is acknowledged.
Claims 80-88, 91-93 and 96-116 are currently pending and are the subject of this office action.
Claims 97-113 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on October 5, 2018.
The following claims are further withdrawn because they do not encompass the elected species (see below): claims 82-85, 88, 96 and 114-116.
Claims 80-81, 86-87 and 91-93 are presently under examination.

The following species elected by Applicant are under examination:

2- Terpineol and alpha-pinene as the specific terpenes.

Priority
The present application is a 371 of PCT/IB17/51515 filed on 03/15/2017, and claims priority to provisional application No. 62/308,961 filed on 03/16/2016.

Rejections and/or Objections and Response to Arguments
Rejections and/or objections not reiterated from previous office actions are hereby withdrawn.  The following rejections and/or objections are either reiterated (Maintained Rejections and/or Objections) or newly applied (New Rejections and/or Objections, Necessitated by Amendment or New Rejections and/or Objections not Necessitated by Amendment).  They constitute the complete set presently being applied to the instant application. 
Responses to Applicant’s arguments have been addressed immediately after the corresponding rejections, or in the section: Withdrawn Rejections and/or Objections, if the rejection was withdrawn.





Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80-81, 86-87 and 91-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.

The instant claims recite:
“wherein the terpenes comprise at least two monoterpenes selected from the group consisting of pinene, limonene, linalool, myrcene, terpineol, geraniol, or eucalyptol, wherein said at least two monoterpenes are present in the composition at a 

However, a close look of the specification and the original claims shows no support for the above limitation.  The specification never mentions that the ratio monoterpenes/total terpenes should be at least about 20%.  In fact ,the specification does not mention any monoterpenes/total terpenes ratio. 


Claim Rejections - 35 USC § 112 (New Rejection Necessitated by Amendment).
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 80-81, 86-87 and 91-93  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The claims require:
“wherein the terpenes comprise at least two monoterpenes selected from the group consisting of pinene, limonene, linalool, myrcene, terpineol, geraniol, or 

It is not clear if each monoterpene should be present at 20% wt. or more  based on the weight of the total amount of terpenes in the composition or, if the combination of the at least two monoterpenes should be 20% or more based on the weight of the total amount of terpenes in the composition. 

Further, it is also not clear if other monoterpenes, besides the ones listed above, that are not present at a concentration of at least about 20 wt.%, based on the weight of the total amount of terpenes in the composition are allowed or not. 

Claim Rejections - 35 USC § 101 (Modified Rejection Necessitated by Amendment).
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 80-81, 86-87 and 91-93 stand rejected under 35 U.S.C. 101 because the claimed invention is directed to a product of nature without significantly more. The claim(s) recite(s) a composition comprising: at least one cannabinoid, wherein the cannabinoid comprises tetrahydrocannabinol (THC) and a terpene, wherein the terpene/cannabinoid ratio is about 0.1 to about 1.0.  This judicial exception is not 

The rationale for this determination is explained below: 

Step 1: Is the claim to a process, machine, manufacture or composition of matter?
The elected subject matter, within the scope of the instant claims is construed as a composition comprising: a cannabinoid comprising THC and cannabidiol (CBD) and terpenes comprising monoterpenes.
So the answer to Step 1 is: Yes, the claims are drawn to a composition of matter.

Step 2A Prong One: Is the claim directed to a law of nature, a natural phenomenon, or an abstract idea?
The claimed subject matter appears to describe the mixture of at several natural products: THC, CBD and monoterpenes.
Because each compound is naturally occurring, their combination together in a composition is considered a “product of nature,” which falls within each of the categories: “laws of nature” and “natural phenomena”. Thus, the claims are drawn to judicially recognized exceptions. See p74623, left column, of the Federal Registry notice: …Courts have held that naturally occurring products and some man-made products that are essentially no different from a naturally occurring product are ‘‘products of nature’’ that fall under the laws of nature or natural phenomena exception. (Section I (3); pp. 74622-4, of the Federal Registry notice discusses Natural Products.).
The next question within step 2A Prong One is: does the nature based product show “markedly different characteristics” from any naturally occurring counterpart(s) in their natural state, based on structure, function and/or properties?
Claims 80-81, 86-87 and 91-93 recite a composition comprising natural products in a single formulation.  Relative to this composition, there is a naturally occurring counterpart to the claim composition: cannabis having all these compounds present in the same combination.  In this case, the combination is compared to the mixture of components as they occur in their natural state.  See p. 74623 of the Federal registry notice, middle column:
“The markedly different characteristics analysis compares the nature-based product limitation to its naturally occurring counterpart in its natural state. When there is no naturally occurring counterpart to the nature based product, the comparison should be made to the closest naturally occurring counterpart. In the case of a nature-based combination, the closest counterpart may be the individual nature-based components that form the combination, i.e., the characteristics of the claimed nature-based combination are compared to the characteristics of the components in their natural state”.
Establishment of a marked difference cannot be based on some inherent or innate characteristic of the naturally occurring counterpart. See p. 74623, footnote 28:
“To show a marked difference, a characteristic must be changed as compared to nature, and cannot be an inherent or innate characteristic of the naturally occurring counterpart. Funk Bros. Seed Co. v. Kalo Inoculant Co., 333 U.S. 127, 130 (1948) (‘‘[The inventor did] not create a state of inhibition or of non-inhibition in the bacteria. Their qualities are the work of nature. Those qualities are of course not patentable.’’); In re Marden, 47 F.2d 958 (CCPA 1931) (eligibility of a claim to ductile vanadium held ineligible, because the ‘‘ductility or malleability of vanadium is . . . one of its inherent characteristics and not a characteristic given to it by virtue of a new combination with other materials or which characteristic is brought about by some chemical reaction or agency which changes its inherent characteristics’’). Further, a difference in a characteristic that came about or was produced independently of any effort or influence by applicant cannot show a marked difference. Roslin, 750 F.3d at 1338 (Because ‘‘any phenotypic differences came about or were produced ‘quite independently of any effort of the patentee’ ’’ and were ‘‘uninfluenced by Roslin’s efforts’’, they ‘‘do not confer eligibility on their claimed subject matter’’ (quoting Funk Bros.)).
In the instant case, there seems to be no indication in the specification that the combination of all of the above natural products has any characteristics (structural, functional or other properties) that are different from the naturally occurring compounds, in nature.  There are numerous references that show that the plant cannabis and its natural components have pharmacological properties, like the individual natural components claimed like efficacy against neurodegenerative diseases like Alzheimer’s disease, Parkinson’s disease, Huntington’s disease,, etc. ischemic disease like stroke, coronary artery disease, etc.(see for example Guy et. al. (US 2010/0239693, paragraphs [0051] through [0063]).  

So the answer to Step 2A Prong One is: Yes, the claims are drawn to a natural composition.

Step 2A Prong Two: Does the claim recite additional elements that integrate the judicial exception into a practical application?
There are no additional elements in the claims besides cannabinoids and terpenes.
So the answer to Step 2A Prong Two is: No, the claims do not recite additional elements that integrate the judicial exception into a practical application

Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exemption?
The claims do not recite additional elements.
Because the claim does not include any additional features that could add “significant more” to the exception the answer to Step B is: No, the claims do not recite additional elements that amount significantly more than the judicial exception.

The claims do not qualify as eligible subject matter, and are properly rejected under 35 U.S.C. § 101.

Response to Applicant’s arguments related to the above rejection

	
Examiner’s response:
First, the instant claims comprise a mixture of natural products.  The fact that the mixture might have a different proportion of monoterpenes it is not by itself a reason to overcome the 101 rejection, unless it shows “markedly different characteristics”.  
There are no examples in the specification about any enhanced therapeutic effect of any kind. Applicant presents several cannabinoid/terpene combinations (Examples 1 -49) and an alleged therapeutic effect without any experimental data that shows that any of these combinations has any therapeutic effect at all, much less and enhanced therapeutic effect. 
Further, the declaration by Aharon M. Eyal dated 02/28/2021 shows a comparison between terpene enriched compositions (E1-E10) cannabis oil extracts corresponding to the instant invention with non-terpene enriched (NE) compositions cannabis oil extracts.  The compositions were administered to human volunteers to test the efficacy for the treatment and management of: pain, depression, anxiety and sleep related issues.  The results in Tables 2-6 show a better efficacy for the E1-E10 compositions compared to the NE compositions.   However, the differences are far from being considered unexpected or “markedly different characteristics”.  The instant compositions seem to behave similarly to the natural mixtures, except that the enriched compositions seem to be more efficient in treating some neurological problems.  It seems like a difference of “degree” more than a difference in “kind”.




Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 80-81, 86-87 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wurzer (US 2014/0271940, cited in prior office action).

For claims 80-81, 86-87 and 91, Wurzer teaches a composition comprising:
(i) at least one cannabinoid, wherein the cannabinoid comprises THC and CBD, 
(ii) at least one terpene wherein the terpene is a monoterpene selected from the group consisting of terpineol and alpha-pinene among others (see [0013] and claim 1), 
 wherein the percentage of cannabinoid can be 1%, 2%, 5% or 10% (see [0014]), and
wherein the percentage of at least two or more terpenes can be: 0.01%, 0.05%, 0.1%, 0.5%, 1%, 2%, 3%, 4% or 5% (see [0014] and claim 4).  
As such if at least only two terpenes might be present, it means that the two monoterpenes are 100% by weight of the total amount of terpenes, which anticipates the instant requirement that the at least two monoterpenes “form at least 20% by weight 
 The above also results in a terpene/cannabinoid ratio of: 0.001 (0.01% / 10%) to about 5.0 (5% / 1%) which overlaps with the instantly claimed terpene/cannabinoid ranges of 0.05 to about 1.0 (claim 80) and less than 0.9, less than 0.8, less than 0.7, less than 0.6 or less than 0.5 (claim 91).
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
 Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).  

All this will result in the practice of claims 80-81, 86-87 and 91 with a reasonable expectation of success.

For claim 92, Wurzer teaches that the compositions can be in the form of a liquid (see for example [0097]).  Wurzer does not teach that the composition is liquid at 30 C.  However, it is understood that the composition is liquid at room temperature (about 24 C).  It will be expected that at higher temperatures (i.e. 30 C) the composition will still be a liquid.
In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

	For claim 93, Wurzer teaches that the percentage of the cannabinoid can be 5% or 10% (see [0014]) which anticipate the instantly claimed percentages (at least 5% or at least 10% by weight).

Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a modified rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself, so only those arguments not addressed in the rejection are being considered below:

Applicant insists that the Wurzer reference will not provide the same composition as the instant claims.  However, Applicant should notice that it is not clear what exactly Applicant is claiming (see above 112 (b)).  The Wurzer reference considers the 0.001 (0.01% / 10%) to about 5.0 (5% / 1%) which overlaps with the instantly claimed terpene/cannabinoid ranges of 0.05 to about 1.0 (claim 80) and less than 0.9, less than 0.8, less than 0.7, less than 0.6 or less than 0.5 (claim 91).
Further, the boiling points of most terpenes are very high (i.e. above 150 C, even above 200 C) which is very unlikely they could evaporate in such large amounts during processing.
The monoterpenes that Applicant recites in the instant claims are well known natural monoterpenes and they are all present in the compositions of Wurzer.  As said in the 112 (b) rejection, it is not clear from the claim language if other monoterpenes are allowed in the mixture or not.  If not, then, how did Applicant managed to remove any traces of other monoterpenes with the method of extraction presented in Exhibit A.  In that Exhibit the natural extract was added additional terpenes, but the original terpenes from the plant were not removed.  Those monoterpenes might not be present at 20%, but they are still present.
Finally, Applicant is talking about amounts of monoterpenes, when there are actually no absolute amounts of monoterpenes in the claims.




Claim Rejections - 35 USC § 103 (Modified Rejection Necessitated by Amendment).
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

s 80-81, 86-87 and 91-93 is/are rejected under 35 U.S.C. 103 as being unpatentable over Guy et. al. (US 2010/0239693, cited in prior office action) in view of Wurzer (US 2014/0271940, cited in prior office action).

For claims 80-81, 86-87 and 91, Guy teaches a plant-extract composition comprising:
(i) a cannabinoid containing fraction wherein the cannabinoid containing fraction comprises THC and CBD (see [0022]-[0023] and [0026]),
(ii)  a non-cannabinoid fraction wherein the non-cannabinoid fraction comprises one or more terpenes  (see [0024] and [0027]),
 wherein the percentage of cannabinoid fraction can be 60% and 90% (see [0025]), and
 wherein the percentage of terpene can be: approximately 6% (see [0033]). 
(See also Table 1 on page 3).
The above also results in a terpene/cannabinoid ratio of: 0.066 (6% / 90%) to about 0.1 (6% / 60%), which overlaps with the instantly claimed terpene/cannabinoid ranges: 0.05 to about 1.0 (claim 80) less than 0.9, less than 0.8, less than 0.7, less than 0.6 or less than 0.5 (claim 91).
The amount of monoterpenes is 0.7%, di and tri terpenes is 0.6%, sesquiterpenes is 1.7% and other terpenes is less than 3% (see Table 1 on page 3).  So the total amount of terpenes is between 6% (0.7% + 0.6% + 1.7% + 3.0%) and 3% (0.7% + 0.6% + 1.7% + 0.0%) in which case the ratio of monoterpenes to total terpenes oscillates between: 11.6% (0.7% / 6%) and 23.3% (0.7% / 3%)  which overlaps with the 
MPEP 2144.05 states: In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).  
Even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
"A prior art reference that discloses a range encompassing a somewhat narrower claimed range is sufficient to establish a prima facie case of obviousness."  In re Peterson, 315 F.3d 1325, 1330, 65 USPQ2d 1379, 1382-83 (Fed. Cir. 2003). >See also In re Harris, 409 F.3d 1339, 74 USPQ2d 1951 (Fed. Cir. 2005).
MPEP 2144.05 states: “A prima facie case of obviousness exists where the claimed ranges and prior art ranges do not overlap but are close enough that one skilled in the art would have expected them to have the same properties. Titanium Metals Corp. of America v. Banner, 778 F.2d 775, 227 USPQ 773 (Fed. Cir. 1985) (Court held as proper a rejection of a claim directed to an alloy of “having 0.8% nickel, 0.3% molybdenum, up to 0.1% iron, balance titanium” as obvious over a reference disclosing alloys of 0.75% nickel, 0.25% molybdenum, balance titanium and 0.94% nickel, 0.31% molybdenum, balance titanium.).”  



All this will result in the practice of claims 80-81, 86-87 and 91 with a reasonable expectation of success.

For claim 92, Guy teaches that the compositions can be in the form of a liquid (see for example [0048]).  Guy does not teach that the composition is liquid at 30 C.  However, it is understood that the composition is liquid at room temperature (about 24 C).  It will be expected that at higher temperatures (i.e. 30 C) the composition will still be a liquid.
The office does not have the facilities and resources to provide the factual evidence needed in order to establish that the composition of the prior art does not possess the same material, structural and functional characteristics of the composition claimed in the instant application.  In the absence of evidence to the contrary, the burden is on the applicant to prove that the instant composition is different from those taught by the prior art and to establish patentable differences.  See In re Best 562F.2d 1252, 195 USPQ 430 (CCPA 1977) and Ex parte Gray 10 USPQ 2d 1922 (PTO Bd. Pat. App. & Int. 1989).

60% and 90% (see [0025]), which anticipates the instantly claimed ranges: at least 5% or at least 10%.


Response to Applicant’s arguments related to the above rejection
Applicant's arguments have been fully considered but are not persuasive.
Since a new rejection necessitated by amendment was issued (see above), it is the Examiner’s belief that most of the arguments presented by Applicant have been considered/answered in the rejection itself.

Unexpected results.
There are no examples in the specification about any enhanced therapeutic effect of any kind. Applicant presents several cannabinoid/terpene combinations (Examples 1 -49) and an alleged therapeutic effect without any experimental data that shows that any of these combinations has any therapeutic effect at all, much less and enhanced therapeutic effect. 
Further, the declaration by Aharon M. Eyal dated 02/28/2021 shows a comparison between terpene enriched compositions (E1-E10) cannabis oil extracts corresponding to the instant invention with non-terpene enriched (NE) compositions cannabis oil extracts.  The compositions were administered to human volunteers to test the efficacy for the treatment and management of: pain, depression, anxiety and sleep related issues.  The results in Tables 2-6 show a better efficacy for the E1-E10 
Further, this data, even if it were considered unexpected, is not commensurate in scope with the instant claims, since the claims are much broader than the very narrow compositions presented in the declaration (see Table 1). The instant claims for example do not require any percentage amount of THC (except for claim 93) or CBD, while the compositions of Table 1 require between 3% and 15% of either CBD or THC.  The instant claims also do not require any absolute percentage amounts of any individual monoterpenes like in Table 1, and there is no even requirement of the presence of sesquiterpenes.  

Double Patenting (Maintained Rejection).
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper time wise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

s 80-81, 86-87 and 91-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/747,569 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same or similar compositions comprising cannabinoids and terpenes in the same or similar amounts and ratios.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claims 80-81, 86-87 and 91-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of copending Application No. 16/726,841 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application recites the same or similar compositions comprising cannabinoids and terpenes in the same or similar amounts and ratios.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Conclusion
No claims are allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARCOS L SZNAIDMAN whose telephone number is (571)270-3498.  The examiner can normally be reached on Flexing M-F 7 AM-7 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Winston Shen can be reached on 2-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/MARCOS L SZNAIDMAN/
Primary Examiner, Art Unit 1628
March 9, 2021.